Citation Nr: 1818060	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for status post arthroscopic and reconstructive surgery, with degenerative changes and chondromalacia of the right knee. 

2.  Entitlement to a disability rating in excess of 30 percent for limitation of extension of status post arthroscopic and reconstructive surgery with degenerative changes and chondromalacia of the right knee since July 13, 2017.

3.  Entitlement to a disability rating in excess of 10 percent and then a compensable disability rating since January 22, 2011 for status post right knee anterior cruciate ligament tear and status post medial meniscal tear, manifested by recurrent subluxation or lateral instability.
 

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. That decision decreased the Veteran's rating for right knee instability from 10 to 0 percent, effective January 22, 2011 (and also assigned the Veteran a separate 10 percent rating based on painful motion and symptomatic residuals of semilunar cartilage removal of the right knee). In January 2016 and May 2017, the Board remanded the claims for additional development and adjudicative action.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's right knee disability is manifested by, at worst, painful limitation of flexion to 25 degrees.

2. The Veteran's right knee disability is manifested by, at worst, painful limitation of extension to 22 degrees.

3. The Veteran's right knee disability is not manifested by subluxation or lateral instability.

4. The Veteran's right knee disability is manifested by dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no higher, for limitation of flexion of the right knee are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

2. The criteria for an increased rating in excess of 30 percent for limitation of extension of the right knee have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5261.
 
3.  The criteria for an increased rating in excess of 10 percent through July 19, 2008, and then a compensable rating for subluxation or lateral instability of the right knee have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5257 (2017).

4. The criteria for a separate 20 percent rating for dislocation of semilunar cartilage of the right knee are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5258.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The DCs relevant to knee disabilities are 5003, 5010, and 5257-5261. 

DC 5003 provides ratings for degenerative arthritis. Degenerative arthritis (osteoarthritis or hypertrophic) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. In the absence of limitation of motion, a 10 percent rating is warranted where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, DC 5003.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. As discussed above, DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Under DC 5257, an increased 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just. 38 C.F.R. § 4.6.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available under that code.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 10 percent disability evaluation is warranted for flexion limited to 45 degrees, 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent disability evaluation is warranted for limitation of flexion to 15 degrees. 

Under DC 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is warranted for extension limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, a 40 percent disability rating is warranted for extension limited to 30 degrees, and a 50 percent disability rating is warranted for extension limited to 45 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 


Factual Background and Analysis

The Veteran's service-connected right knee disability has been rated as 10 percent disabling under DC 5259-5260 since July 19, 2008 based on a limitation of motion; a separate 10 percent rating has been assigned for instability under DC 5257 since July 19, 2008 and non-compensable rating since January 22, 2011; and a separate 30 percent rating has been assigned for a limitation of extension under DC 5261 since July 13, 2017. The Veteran asserts that higher ratings are warranted for his right knee disability. 

The Veteran's VA treatment records show treatment for osteoarthritis of the right knee and document his reports of knee pain and instability. A June 2008 radiology report shows an impression of status post ACL reconstruction without abnormality identified.  Subsequent records include his reports of flare ups of his knee pain, for which he was prescribed medication.   

The Veteran submitted October to December 2008 private treatment records from El Paso Orthopedic Surgery Group. On an October 2008 examination, the Veteran's right patellofemoral motion appeared to be normal. Anterior drawer, pivot shift, and Lachman's test were positive on the right. Posterior drawer and posterior recurvatum are negative. McMurray was shown in his knee joint. The rest of the examination was negative. There was instability, buckling, locking, giving way, tear of the anterior cruciate ligament graft with insufficiency, and possible internal derangement of the knee joint. The clinician noted that chondromalacia may be developing. The Veteran had limited flexibility. In November 2008, the Veteran had a right knee arthroscopic meniscectomy. 

The Veteran submitted an August 2010 private treatment record of x-rays showing very small joint effusion; patellofemoral degenerative changes were noted. 

The Veteran was afforded a VA medical examination in January 2011. He reported weakness, stiffness, swelling, lack of endurance, tenderness, and pain in his right knee. He denied experiencing heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation. Flare-ups occurred constantly and lasted for several hours at an 8 out of 10 severity. The Veteran said that he could not bend, squat, or jump and had limitation of motion as a result of his flare-ups. He stated that he had difficulty standing and walking because he could not do either for prolonged periods. He said that he was unable to sit and drive for over an hour. Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation of the right knee. The examination noted locking, pain, and crepitus in the joint. There was no genu recurvatum or ankylosis. The Veteran's flexion was limited to 90 degrees with pain at 30 degrees with no additional loss of motion after repetitive use. The extension was to 0 degrees. The stability tests were within normal limits. The Veteran's right knee function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The Veteran was afforded a July 2013 VA medical examination. The Veteran reported flare-ups that limited his flexibility and he lost all mobility, strength and ambulation due to his right knee.  On examination, the Veteran's right knee flexion was limited to 35 degrees with objective evidence of pain at 25 degrees. The Veteran's right knee extension was limited to 10 degrees with objective evidence of pain at 5 degrees. The Veteran was unable to perform repetitive use testing because of localized tenderness and chronic pain. The Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, and instability of station. The limitation of motion on flare-up was approximated to be 30 degrees. There was tenderness or pain to palpation. The examiner was unable to perform joint stability tests on the right knee. There was no evidence or history of recurrent patellar subluxation/dislocation. The examiner noted meniscal dislocation, meniscal tear, and frequent episodes of joint pain and effusion for the right knee. The Veteran reported being unable to kneel or run, walk, or stand for long periods of time. He stated that he used medication on a daily basis due to pain and wore a knee brace constantly. 

The Veteran was afforded a February 2016 VA medical examination. The Veteran reported that he right knee popped and crackled. He stated that he had increased right knee pain upon sitting, standing, and walking. He could sit for thirty minutes, stand for forty-five minutes, and walk for thirty minutes before the right knee caused him to stop and rest. Flare-ups occurred daily and lasted 12 to 24 hours. On examination, the Veteran's right knee flexion was from 0 to 125 degrees and his extension was from 125 to 0 degrees. There was evidence of pain with weight-bearing. There was no additional loss of range of motion after three repetitions. The Veteran's pain significantly limited his functional ability with repeated use over a period of time. His flexion was from 0 to 120 degrees and extension from 120 to 0 degrees. The Veteran's pain limited functional ability during a flare-up. There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was objective evidence of crepitus. The Veteran's right knee strength was normal. There was no ankylosis, recurrent subluxation, lateral instability, or recurrent effusion. The Veteran had frequent pain due to his right meniscal tear. There was no evidence of joint instability. 

The Veteran was afforded a July 2017 VA medical examination. He was given a diagnosis of status post arthroscopic and reconstructive surgery with degenerative changes and chondromalacia of the right knee status post medial meniscal tear and status post right knee anterior cruciate ligament tear, noted to have begun in 2005 during service. The Veteran reported flare-ups with symptoms of locking, swelling, and giving out. He further indicated that he loses mobility and "weakens" most days. The Veteran's flexion was to 60 degrees with extension to 22 degrees. There was pain on flexion and extension, which caused functional loss. There was evidence of pain with weight bearing. There was localized tenderness with permanent 22 degree flexion and tenderness on all sides. The Veteran performed repetitive use testing with at least three repetitions with no additional loss of function or range of motion. The Veteran's pain and weakness significantly limited his functional ability with repeated use over a period of time. It limited flexion to 60 degrees and extension to 22 degrees. The Veteran reported flare-ups consistent with the examination where pain and weakness caused functional loss. The Veteran's flare-up range of motion was estimated to be flexion to 59 degrees and extension to 22 degrees. The examiner noted additional contributing factors of disability to be: less movement than normal due to adhesions, etc.; weakened movement due to muscle injury or peripheral nerves injury, etc.; deformity; disturbance of locomotion; and interference with standing. There was a reduction in muscle strength. There was no muscle atrophy, ankylosis, recurrent subluxation, history of lateral instability, history of recurrent effusion, joint instability, recurrent patellar dislocation or other tibial or fibular impairment. The Veteran did not have any current meniscal conditions, but had pain, stiffness, and recurrent edema as residual symptoms from his five knee surgeries. The examiner offered a retrospective opinion over the entire appellate period and stated that the Veteran's range of motion has been consistent with flexion to 60 degrees and extension to 22 degrees. He noted that there was pain at 55 degrees with three repetitions. 

Throughout the period on appeal, the Veteran's left knee was consistently examined and shown to be normal.

Based on the following, the Board initially finds that an increased 20 percent rating is warranted based on limitation of flexion for the right knee under DC 5260; a rating higher than the 30 percent evaluation currently assigned is not warranted based on a limitation of right knee extension under DC 5261.  

The objective evidence shows that a 20 percent rating for a limitation of flexion of the right knee is warranted throughout the appeal period.  The Veteran's flexion was limited to 90 degrees with pain at 30 degrees in January 2011, 35 degrees with pain at 25 degrees in July 2013, 125 with pain at 120 degrees in February 2016, and 60 degrees with pain at 55 degrees in July 2017. While the February 2016 range of motion was much improved, the other measurements show that the Veteran's disability picture most closely approximates a 20 percent disability rating under DC 5260. A higher 30 percent rating for limitation of flexion is not warranted because the evidence does not show that the Veteran was limited to 15 degrees extension in the right knee at any time during the appeal period.  

As for right knee extension, a rating higher than the currently assigned 30 percent evaluation is not warranted.  At no time does the evidence show the Veteran's right knee extension was limited to 30 degrees, even considering functional limitation such as pain, to warrant a 40 percent rating.  The Veteran's extension was most limited at his July 2017 VA medical examination at 22 degrees.  Thus, there is no basis to assign a higher rating for limitation of extension at any time during the appeal period.  

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017) and DeLuca v. Brown, 8 Vet. App. 202. Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had functional impairment caused by less movement than normal, pain on movement, disturbance of locomotion, weakness, and interference with sitting, but he did not have additional loss of motion. Thus, even considering the objectively confirmed findings, as well as the Veteran's complaints, the evidence does not show that the right knee is additionally limited in motion to be afforded disability ratings higher than what has been assigned and upheld herein based on a limitation of motion.  

As previously noted, the Veteran is in receipt of a 10 percent disability rating under DC 5257 for right knee instability until July 19, 2008 and a noncompensable thereafter.  The evidence does not show that the Veteran's right knee was manifested by moderate instability prior to July 2008 or slight instability since that time to warrant higher ratings.  Indeed, the collective medical evidence does not show recurrent subluxation or lateral instability of a greater severity and no examiner has characterized the Veteran as experiencing even slight instability of the joint.  Thus, the ratings assigned under this DC will not be disturbed by the Board.    

Additionally, the Veteran's July 2013 and February 2016 VA medical examinations show that he had meniscal dislocation and tears with frequent episodes of joint pain and effusion. There is additional evidence that the Veteran had locking in his right knee. Therefore, the Veteran will be afforded a separate 20 percent disability rating under DC 5258. 

As is shown by the Veteran's VA medical examinations and private treatment records, the Veteran's right knee disabilities do not warrant increased disability ratings under the other applicable DCs. 

In reaching the above determination, the Board has considered the benefit of the doubt rule. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating, but no higher, for limitation of flexion of the right knee is granted.

A rating higher than 30 percent for limitation of extension of the right knee is denied.  

A rating in excess of 10 percent for right knee instability through July 19, 2008, and a compensable rating thereafter, is denied. 

A separate 20 percent rating, but no higher, for dislocation of semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion is granted.  




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


